UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-7571


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRIAN S. GRIMMOND,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Glen E. Conrad, Chief
District Judge. (3:93-cr-70058-GEC-2; 3:15-cv-80851-GEC-RSB)


Submitted:   July 18, 2016                 Decided:   July 28, 2016


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andrea   Lantz   Harris,   Assistant    Federal  Public   Defender,
Charlottesville,   Virginia,    for   Appellant.    Ronald   Andrew
Bassford, Assistant United States Attorney, Roanoke, Virginia;
Jean   Barrett   Hudson,    Assistant    United  States  Attorney,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brian   S.    Grimmond        seeks     to    appeal       the   district    court’s

order treating his Fed. R. Civ. P. 15 motion to amend as a

successive 28 U.S.C. § 2255 (2012) motion and dismissing it on

that basis.         On appeal, we confine our review to the issues

raised in the Appellant’s brief.                    See 4th Cir. R. 34(b); Jackson

v.     Lightsey,     775 F.3d 170,        177    (4th     Cir.     2014)   (noting

importance of Rule 34(b)).                   Because Grimmond’s informal brief

does     not   challenge         the     basis           of     the     district    court’s

disposition,        Grimmond     has    forfeited             appellate   review    of   the

district court’s order.               See Williams v. Giant Food Inc., 370
F.3d 423, 430 n.4 (4th Cir. 2004).                             Accordingly, we deny a

certificate of appealability and dismiss the appeal.

       In his informal brief, Grimmond requests that we construe

his notice of appeal and informal brief as an application to

file a second or successive § 2255 motion.                         See United States v.

Winestock,     340 F.3d 200,     208     (4th      Cir.     2003).      Because    we

previously granted Grimmond authorization to file a successive

§ 2255 motion, we conclude that it is unnecessary to construe

Grimmond’s notice of appeal and informal brief as an application

for authorization.            We dispense with oral argument because the

facts    and   legal    contentions           are    adequately         presented   in   the




                                               2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3